Citation Nr: 0842914	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-13 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of establishing entitlement to VA death 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. and Mrs. A.
	
	
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, served on active duty from June 1966 to October 
1969.  He died in June 2005.  The appellant is seeking 
recognition as the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in October 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2008, the appellant appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran and the appellant were married in March 1979.  

VA records in February 2003 show that the veteran reported he 
was separated from his wife. 

In August 2003, a State of South Carolina Family Court 
returned the veteran's four minor children to the veteran.  
The court also ordered the appellant to pay the veteran child 
support.  The veteran retained custody of the children until 
his death.  

VA records in October 2004 show that the veteran reported 
that the appellant left when the children were young.  He 
stated that while he would allow their mother to visit them, 
he would not encourage it.  

In her application for VA death benefits in June 2005, the 
appellant indicated that she had left the veteran in 2000 or 
2001, when the children were removed from the household.  She 
stated that she returned to take care of the veteran during 
his final illness.  

In May 2005, the veteran prepared a Last Will and Testament, 
wherein he indicated that he was married to the appellant, 
but they had been separated for over 5 years, and his estate 
was to pass to his children with his older son, B.A., as 
trustee.  

The veteran's death certificate shows that he died on June 
[redacted], 2004, and the cause of death was lung cancer.  By a 
rating decision in August 2005, the RO granted service 
connection for the veteran's cause of death.  

In October 2005, the B.A. reported that his parents were 
separated and that the veteran had allowed the appellant to 
return to the house prior to the veteran's death because she 
had nowhere else to live and she could care for him. 

In a statement in January 2008, the appellant's brother 
indicated that after the appellant left the veteran, the 
children were taken away from the veteran by social services.  

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's 
death except where there was a separation which was due to 
the misconduct of, or procured by, the veteran without fault 
of the spouse; and (2) has not remarried or has not since the 
death of the veteran lived with another person of the 
opposite sex and held himself/herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. §§ 
3.50(b), 3.53. 

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran is met when 
there has been a separation, including where the separation 
was due to the misconduct of, or procured by, the veteran 
without fault of the surviving spouse.  38 C.F.R. § 3.53(a). 

The appellant claims that she separated from the veteran 
because of his conduct. She indicated that she left when 
their minor children were removed by the South Carolina 
Department of Social Services.  The Board finds that 
documentation obtained by the South Carolina Department of 
Social Services pertaining to the removal of the minor 
children from the custody of the veteran and the appellant 
can clarify the circumstances that led to their separation.  

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to submit the 
reports of the South Carolina 
Department of Social Services or ask 
her to authorize VA to obtain the 
reports on her behalf, pertaining to 
circumstances under which the veteran's 
children were taken into custody by 
Social Services. 

2. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish 
the appellant a supplemental statement 
of the case and return the case to the 
Board.







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


